Mr. Justice Thacheh
delivered the opinion of the court.
The state of case presented by this record is as follows: A judgment had been rendered upon which a fi. fa. issued, and a forthcoming bond was executed and forfeited. At a term subsequent to its return term, this bond was quashed, and the judgment upon which it emanated was amended. Upon this amended judgment, a fi. fa. issued and a forthcoming bond was executed, and at its return term, a motion to quash this bond and the execution was entered and overruled, and hence this writ of error.
The judgment quashing the first forthcoming bond, after its return term, was absolutely void, as wé have repeatedly held. The judgment upon which it was based having been satisfied by the judgment derived from the forfeiture of that forthcoming bond, could not therefore be amended. The amended judgment was therefore also void. The circuit court should have quashed the second execution and bond, because they were based upon a void judgment.
The judgment is reversed, and this court directs a judgment to be entered sustaining the motion to quash the execution and bond emanating from the amended judgment.